Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of January 31,
2014, by and among Regado Biosciences, Inc., a Delaware corporation with
headquarters located at 120 Mountain View Boulevard, Basking Ridge, New Jersey
07920 (the “Company”), and the investors listed on the Schedule of Investors
attached hereto as Exhibit A (individually, an “Investor” and collectively, the
“Investors”).

BACKGROUND

A. Each Investor, severally and not jointly, wishes to purchase, and the Company
wishes to sell, upon the terms and conditions stated in this Agreement, (i) that
aggregate number of shares of the common stock, par value $0.001 per share, of
the Company (the “Common Stock”), set forth opposite such Investor’s name on
Exhibit A hereto under the heading “Common Shares” (which aggregate amount for
all Investors together shall be 4,000,000 shares of Common Stock and shall
collectively be referred to herein as the “Common Shares”).

B. The Company and each Investor are executing and delivering this Agreement in
reliance upon the exemption from registration afforded by Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506(b) of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.

C. The Common Shares to be issued pursuant to this Agreement are collectively
referred to herein as the “Securities.”

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

“Additional Filing Date” means the later of (i) the date sixty (60) days after
the date substantially all of the Registrable Securities registered under the
immediately preceding Registration Statement are sold and (ii) the date six
(6) months from the Effective Date of the immediately preceding Registration
Statement, or, if such date is not a Business Day, the next date that is a
Business Day.

“Additional Registration Statement” has the meaning set forth in Section 6.1(a).

“Additional Required Effectiveness Date” means the date which is the earliest of
(i) if the Registration Statement does not become subject to review by the SEC,
(a) sixty (60) days after the Additional Filing Date or (b) five (5) Trading
Days after the Company receives notification from the SEC that the



--------------------------------------------------------------------------------

Additional Registration Statement will not become subject to review and the
Company fails to request to accelerate the effectiveness of the Registration
Statement, or (ii) if the Additional Registration Statement becomes subject to
review by the SEC, ninety (90) days after the Additional Filing Date, or, if
such date is not a Business Day, the next date that is a Business Day.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

“Agents” has the meaning set forth in Section 3.1(l).

“Agreement” has the meaning set forth in the Preamble.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

“Closing Date” means the date and time of the Closing and shall be 11:00 a.m.,
New York City time, on February 5, 2014 or such later date and time as is
mutually agreed to by the Company and each Investor.

“Closing Price” means, for any date, the closing price per share of the Common
Stock for such date (or, if such date is not a Trading Day, the nearest
preceding date that is a Trading Day) on the primary Eligible Market or exchange
or quotation system on which the Common Stock is then listed or quoted.

“Company” has the meaning set forth in the Preamble.

“Company Counsel” means Lowenstein Sandler LLP, counsel to the Company.

“Common Shares” has the meaning set forth in the Preamble.

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that statement is based upon the actual knowledge of the chief
executive officer, the president and chief operating office, the chief medical
officer and the chief scientific officer of the Company, in each case after
making reasonable inquiry.

“Contingent Obligation” has the meaning set forth in Section 3.1(dd).

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

“Disclosure Materials” has the meaning set forth in Section 3.1(g).

“Effective Date” means the date that a Registration Statement is first declared
effective by the SEC.

“Effectiveness Period” has the meaning set forth in Section 6.1(b).

“8-K Filing” has the meaning set forth in Section 4.4.

 

-2-



--------------------------------------------------------------------------------

“Eligible Market” means any of The New York Stock Exchange, Inc., The NYSE MKT,
The NASDAQ Global Select Market, The NASDAQ Global Market or The NASDAQ Capital
Market.

“Environmental Laws” has the meaning set forth in Section 3.1(ff).

“Event” has the meaning set forth in Section 6.1(d).

“Event Payments” has the meaning set forth in Section 6.1(d).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Events” has the meaning set forth in Section 6.1(d)(ii).

“Excluded Investors” means Cowen and Company, LLC and its Affiliates, other than
Ramius LLC and any investment funds or managed accounts managed or advised by
Ramius LLC.

“Filing Date” means the Initial Filing Date and the Additional Filing Date, as
applicable.

“GAAP” has the meaning set forth in Section 3.1(g).

“Hazardous Materials” has the meaning set forth in Section 3.1(ff).

“Indebtedness” has the meaning set forth in Section 3.1(cc).

“Indemnified Party” has the meaning set forth in Section 6.4(c).

“Indemnifying Party” has the meaning set forth in Section 6.4(c).

“Insider” means each director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power and any promoter connected with the Company issuer in any capacity
on the date hereof.

“Insider Certification” means the certification in the form of Exhibit G, to be
executed and delivered by each Insider prior to the execution and delivery of
this Agreement.

“Initial Filing Date” means the earlier of (i) sixty (60) days after the Closing
Date or, if such date is not a Business Day, the next date that is a Business
Day, and (ii) the fifth (5th) Business Day after the date on which the Company
files its Annual Report on Form 10-K for the year ended December 31, 2013 with
the SEC.

“Initial Registration Statement” has the meaning set forth in Section 6.1(a).

“Initial Required Effectiveness Date” means the date which is the earliest of
(i) if the Registration Statement does not become subject to review by the SEC,
(a) one hundred and twenty (120) days after the Closing Date or (b) five
(5) Trading Days after the Company receives notification from the SEC that the
Registration Statement will not become subject to review and the Company fails
to request to accelerate the effectiveness of the Registration Statement, or
(ii) if the Registration Statement becomes subject to review by the SEC, one
hundred and fifty (150) days after the Closing Date, or, if such date is not a
Business Day, the next date that is a Business Day.

 

-3-



--------------------------------------------------------------------------------

“Insolvent” has the meaning set forth in Section 3.1(h).

“Intellectual Property Rights” has the meaning set forth in Section 3.1(u).

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction, other than those arising under applicable
securities laws.

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation reasonable attorneys’ fees.

“Material Adverse Effect” means (i) a material adverse effect on the financial
condition, results of operations, assets, business or prospects of the Company
and the Subsidiaries, taken as a whole, or (ii) a material and adverse
impairment of the Company’s ability to perform its obligations under any of the
Transaction Documents.

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Material Permits” has the meaning set forth in Section 3.1(u).

“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

“Person” has the meaning set forth in Section 3.1(dd).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means the Common Shares issued or issuable pursuant to
the Transaction Documents, together with any securities issued or issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the foregoing, provided, that the Investor has completed
and delivered to the Company a Registration Statement Questionnaire; and
provided, further, that the Common Shares shall cease to be Registrable
Securities upon the earliest to occur of the following: (A) sale pursuant to a
Registration Statement or Rule 144 under the Securities Act, or (B) becoming
eligible for sale by an Investor pursuant to Rule 144 without the requirement to
be in compliance with Rule 144(c)(1).

“Registration Statement” means each registration statement required to be filed
under Article VI, including the Initial Registration Statement, all Additional
Registration Statements, and, in each case, the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

-4-



--------------------------------------------------------------------------------

“Required Effectiveness Date” means the Initial Required Effectiveness Date and
the Additional Required Effectiveness Date, as applicable.

“Required Investors” means (i) prior to the Closing Date, the Investors agreeing
to acquire a majority of the Common Shares to be sold hereunder and (ii) as of
any date from and after the Closing Date, the Investors holding a majority of
the Common Shares then held by all of the Investors on such date.

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” has the meaning set forth in the Preamble.

“Securities” has the meaning set forth in the Preamble.

“Securities Act” has the meaning set forth in the Preamble.

“SEC Guidance” means (i) Rule 415 promulgated under the Securities Act and
(ii) any publicly-available written or oral guidance, comments, requirements or
requests of the SEC staff regarding Rule 415.

“SEC Reports” has the meaning set forth in Section 3.1(g).

“Shares” means shares of the Company’s Common Stock.

“Short Sales” has the meaning set forth in Section 3.2(h).

“Subsidiary” means any Significant Subsidiary (which for purposes of this
Agreement has the meaning ascribed to such term in Regulation S-X under the
Exchange Act) of the Company.

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on its primary Trading Market, then a day on which
trading of the Common Stock occurs on an Eligible Market, or (c) if the Common
Stock is not listed or quoted as set forth in clauses (a) or (b) hereof, any
Business Day.

“Trading Market” means The NASDAQ Capital Market or any other Eligible Market,
or any national securities exchange, market or trading or quotation facility on
which the Common Stock is then listed or quoted.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto and the Transfer Agent Instructions.

“Transfer Agent” means American Stock Transfer & Trust Company, or any successor
transfer agent for the Company.

“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE

2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company, the number of
Common Shares set forth opposite such Investor’s name on Exhibit A hereto under
the heading “Common Shares” for the price set forth opposite such Investor’s
name on Exhibit A hereto under the heading “Purchase Price”. The date and time
of the Closing and shall be 11:00 a.m., New York City time, on the Closing Date.
The Closing shall take place at the offices of the Company Counsel.

2.2 Closing Deliveries.

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Investor the following:

(i) A direct registration book-entry advice statement (“book-entry statement”)
from the Transfer Agent evidencing that such number of Common Shares set forth
opposite such Investor’s name on Exhibit A hereto under the heading “Common
Shares”, have been credited to the account of such Investor (or its designee) in
book-entry form;

(ii) a legal opinion of Company Counsel, in the form of Exhibit C, executed by
such counsel and delivered to the Investors and the Agents;

(iii) duly executed Transfer Agent Instructions acknowledged by the Company’s
transfer agent; and

(iv) evidence of the filing of a Listing of Additional Shares Notification with
the Trading Market covering all of the Common Shares.

(b) At the Closing, each Investor shall deliver or cause to be delivered to the
Company the purchase price set forth opposite such Investor’s name on Exhibit A
hereto under the heading “Purchase Price” in United States dollars and in
immediately available funds, by wire transfer to an account designated in
writing to such Investor by the Company for such purpose.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors as of the date hereof (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date), that:

(a) Subsidiaries. Except as disclosed in the SEC Reports, the Company has no
Subsidiaries. The Company owns, directly or indirectly, all of the capital stock
or comparable equity interests of each Subsidiary free and clear of any Lien,
all the issued and outstanding shares of capital stock or comparable equity
interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights, and the Company or one
of its Subsidiaries has the unrestricted right to vote and (subject to
limitations imposed by applicable law) to receive dividends and distributions on
all capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.

 

-6-



--------------------------------------------------------------------------------

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization (as applicable), with
the requisite legal authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
do business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents to which it is a party and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of each of
the Transaction Documents to which it is a party by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further consent or action is required by the Company, its Board of Directors
or its stockholders. Each of the Transaction Documents to which it is a party
has been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors rights generally, and (ii) the effect of
rules of law governing the availability of specific performance and other
equitable remedies.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents to which it is a party by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby do not, and will
not, (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any Material
Contract to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound, or affected, except
to the extent that such conflict, default, termination, amendment, acceleration
or cancellation right would not reasonably be expected to have a Material
Adverse Effect, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or any Subsidiary is subject
(including, assuming (A) the accuracy of the representations and warranties of
the Investors set forth in Section 3.2 hereof, (B) none of the Insiders and the
Agents is subject to any “bad actor” disqualification specified in Rule 506(d)
of Regulation D, and (C) the Insiders and the Agents have complied with the “bad
actor” disclosure requirements set forth in Rule 506(e) of Regulation D, federal
and state securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company or any Subsidiary is bound or affected, except to the extent that
such violation would not reasonably be expected to have a Material Adverse
Effect.

(e) The Securities. The Securities are duly authorized and, when issued and paid
for in accordance with the Transaction Documents, will be duly and validly
issued, fully paid and

 

-7-



--------------------------------------------------------------------------------

nonassessable, free and clear of all Liens and will not be subject to preemptive
or similar rights of stockholders (other than those imposed by the Investors).
Assuming (A) the accuracy of the representations and warranties of the Investors
set forth in Section 3.2 hereof, (B) none of the Insiders and the Agents is
subject to any “bad actor” disqualification specified in Rule 506(d) of
Regulation D, and (C) the Insiders and the Agents have complied with the “bad
actor” disclosure requirements set forth in Rule 506(e) of Regulation D, the
offer, issuance and sale of the Common Shares to the Investors pursuant to the
Agreement, are exempt from the registration requirements of the Securities Act.

(f) Capitalization. The SEC Reports accurately set forth the Company’s
capitalization as of September 30, 2013, including Options and Convertible
Securities of the Company outstanding as of such date. All outstanding shares of
capital stock are duly authorized, validly issued, fully paid and nonassessable
and have been issued in compliance in all material respects with all applicable
securities laws. Except as disclosed in the SEC Reports, the Company did not
have outstanding at September 30, 2013 any other options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or entered into any agreement giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or securities
or rights convertible or exchangeable into shares of Common Stock. Except as
disclosed in the SEC Reports, since September 30, 2013 the Company has not
issued any shares of capital stock, Options or Convertible Securities other than
pursuant to the granting of awards under the Company’s outstanding incentive
plans described in the SEC Reports and the issuance of shares of Common Stock
upon the exercise thereof. Except as disclosed in the SEC Reports, and except
for customary adjustments as a result of stock dividends, stock splits,
combinations of shares, reorganizations, recapitalizations, reclassifications or
other similar events, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) and the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investors) and will not result in a right of any holder
of securities to adjust the exercise, conversion, exchange or reset price under
such securities. To the Company’s Knowledge, except as disclosed in the SEC
Reports and any Schedules filed with the SEC pursuant to Rule 13d-1 of the
Exchange Act by reporting persons, no Person or group of related Persons
beneficially owns (as determined pursuant to Rule 13d-3 under the Exchange Act),
or has the right to acquire, by agreement with or by obligation binding upon the
Company, beneficial ownership of in excess of 5% of the outstanding Common
Stock.

(g) SEC Reports. The Company has filed all registration statements and all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve
(12) months preceding the date hereof, or such shorter period of time that the
Company was subject to such filing requirements, on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension and has filed all reports
required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve (12) months preceding the date
hereof or such shorter period of time that the Company was subject to such
filing requirements. The Company’s registration statement on Form S-1 (file no.:
333-188209), as declared effective by the SEC on August 21, 2013, as
supplemented by the final prospectus filed with the SEC on August 22, 2013, and
such reports required to be filed by the Company under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, together with any
materials filed or furnished by the Company under the Exchange Act, whether or
not any such reports were required being collectively referred to herein as the
“SEC Reports” and, together with this Agreement and the Schedules to this
Agreement, the “Disclosure Materials”. As of their respective dates, the SEC
Reports filed by the Company complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and

 

-8-



--------------------------------------------------------------------------------

regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed by the Company or declared effective by the SEC, in the case of any
registration statement filed pursuant to the Securities Act, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements, the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments. All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC Reports,
to the extent such agreements are required to be included or identified pursuant
to the rules and regulations of the SEC.

(h) Financial Statements Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in the SEC
Reports: (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that would result in a Material
Adverse Effect, (ii) the Company has not incurred any material liabilities other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or the changed its auditors, except as disclosed in its SEC
Reports, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders, in their capacities as such, or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (except for repurchases by the Company of shares of capital
stock held by employees, officers, directors, or consultants pursuant to an
option of the Company to repurchase such shares upon the termination of
employment or services), and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company incentive plans. The Company has not taken any steps to seek protection
pursuant to any bankruptcy law and the Company has not received any written
notice that any Person intends to initiate involuntary bankruptcy proceedings
against the Company or any Subsidiary. The Company is not as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at the
applicable Closing, will not be Insolvent (as defined below). For purposes of
this Section 3.1(h), “Insolvent” means (i) the present fair saleable value of
the Company’s assets is less than the amount required to pay the Company’s total
Indebtedness (as defined in Section 3.1(aa)), (ii) the Company is unable to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured, (iii) the Company intends to incur
or believes that it will incur debts that would be beyond its ability to pay as
such debts mature, or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged.

(i) Absence of Litigation. Except as disclosed in the SEC Reports, there is no
action, suit, claim, or Proceeding, or, to the Company’s Knowledge, inquiry or
investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the Company’s Knowledge,
threatened in writing against or affecting the Company or any of its
Subsidiaries that, individually or in the aggregate, would be reasonably be
expected to result in a Material Adverse Effect.

 

-9-



--------------------------------------------------------------------------------

(j) Compliance. Neither the Company nor any Subsidiary, except in each case as
would not, individually or in the aggregate, reasonably be expected to have or
result in a Material Adverse Effect, (i) is in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company or any Subsidiary
under), nor has the Company or any Subsidiary received written notice of a claim
that it is in default under or that it is in violation of, any Material Contract
to which it is a party or by which it or any of its properties is bound (whether
or not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority.

(k) Title to Assets. The Company and the Subsidiaries have good and marketable
title, or have valid rights to lease or otherwise use, to all real property
owned by them that is material to the business of the Company and the
Subsidiaries and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens that do not,
individually or in the aggregate, have or result in a Material Adverse Effect.
Any real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases of
which the Company and the Subsidiaries are in compliance, except for any
non-compliance or breach that does not, individually or in the aggregate, have
or result in a Material Adverse Effect.

(l) No General Solicitation; Placement Agents’ Fees. Neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agents’ fees,
financial advisory fees, or brokers’ commission (other than for persons engaged
by any Investor or its investment advisor) relating to or arising out of the
issuance of the Securities pursuant to this Agreement. The Company shall pay,
and hold each Investor harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim for fees arising out of the
issuance of the Securities pursuant to this Agreement. The Company acknowledges
that it has engaged Cowen and Company, LLC and BMO Capital Markets Corp. as its
placement agents (the “Agents”) in connection with the sale of the Securities.
Other than the Agents, the Company has not engaged any placement agent or other
agent in connection with the sale of the Securities.

(m) Rule 506 Compliance. Assuming (A) the accuracy of the representations and
warranties of the Investors set forth in Section 3.2 hereof, (B) none of the
Insiders and the Agents is subject to any “bad actor” disqualification specified
in Rule 506(d) of Regulation D, and (C) the Insiders and the Agents have
complied with the “bad actor” disclosure requirements set forth in Rule 506(e)
of Regulation D, the Company is not disqualified from relying on Rule 506 of
Regulation D under the Securities Act (“Rule 506”) for any of the reasons stated
in Rule 506(d) in connection with the issuance and sale of the Common Shares to
the Investor pursuant to this Agreement. The Company has exercised reasonable
care, including without limitation, conducting a factual inquiry that is
appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) exists. The Company has furnished to each
Investor, a reasonable time prior to the date hereof, a description in writing
of any matters relating to the Company or the Insiders that would have triggered
disqualification under Rule 506(d) but which occurred before September 23, 2013,
in each case, in compliance with the disclosure requirements of Rule 506(e). The
Company has exercised reasonable

 

-10-



--------------------------------------------------------------------------------

care, including without limitation, conducting a factual inquiry that is
appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) would have existed and whether any disclosure
is required to be made to Investor under Rule 506(e). Any outstanding securities
of the Company (of any kind or nature) that were issued in reliance on Rule 506
at any time on or after September 23, 2013 have been issued in compliance with
Rule 506(d) and (e).

(n) Private Placement. Neither the Company nor any Person acting on the
Company’s behalf has, directly or indirectly, at any time within the past six
months, made any offer or sale of any security or solicitation of any offer to
buy any security under circumstances that would (i) eliminate the availability
of the exemption from registration under Regulation D under the Securities Act
in connection with the offer and sale by the Company of the Securities as
contemplated hereby or (ii) cause the offering of the Securities pursuant to the
Transaction Documents to be integrated with prior offerings by the Company for
purposes of any applicable law, regulation or stockholder approval provisions,
including, without limitation, under the rules and regulations of any Trading
Market. The sale and issuance of the Securities hereunder does not contravene
the rules and regulation of any applicable Trading Market on which the Common
Stock is listed or quoted.

(o) Investment Act. The Company is not required to be registered as, and is not
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(p) [Intentionally Omitted.]

(q) Listing and Maintenance Requirements. The Company has not, since August 22,
2013, received notice (written or oral) from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. The Company is in compliance with all such listing and maintenance
requirements.

(r) Registration Rights. Except as described in the SEC Reports, the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
SEC or any other governmental authority. All such registration rights have
either been satisfied or waived so that: (i) no Person shall have the right to
demand the filing of a registration statement for the registration of any
Company securities (other than the Securities to be issued hereunder) prior to
the Effective Date of the Initial Registration Statement, and (ii) no Person
shall have the right to demand the inclusion of any Company securities (other
than the Securities to be issued hereunder) in the Registration Statement.

(s) Application of Takeover Protections. There is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
documents or the laws of its state of incorporation that is or could become
applicable to any of the Investors as a result of the Investors and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, as a result of the Company’s issuance
of the Securities and the Investors’ ownership of the Securities.

(t) Disclosure. The Company confirms that neither it nor any officers or
directors, has provided any of the Investors (other than Excluded Investors) or
their agents or counsel with any information that constitutes or might
constitute material, nonpublic information (other than the existence and terms
of the issuance of Securities, as contemplated by this Agreement). The Company
understands and confirms that each of the Investors will rely on the foregoing
representations in effecting transactions in securities of the Company (other
than Excluded Investors).

 

-11-



--------------------------------------------------------------------------------

(u) Acknowledgment Regarding Investors’ Purchase of Securities. Based upon the
assumption that the transactions contemplated by this Agreement are consummated
in all material respects in conformity with the Transaction Documents, the
Company acknowledges and agrees that each of the Investors (other than Excluded
Investors) is acting solely in the capacity of an arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby. The Company further acknowledges that no Investor (other than
Excluded Investors) is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Investor (other than Excluded
Investors) or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated hereby and
thereby is merely incidental to the Investors’ purchase of the Securities. The
Company further represents to each Investor that the Company’s decision to enter
into this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(v) Patents and Trademarks. The Company and its Subsidiaries own or possess the
valid right to use, or can acquire on reasonable terms ownership of or rights to
use, all (i) patents, patent applications, trademarks, trademark registrations,
service marks, service mark registrations, Internet domain name registrations,
copyrights, copyright registrations, licenses, trade secret rights
(“Intellectual Property Rights”) and (ii) inventions, software, works of
authorships, trademarks, service marks, trade names, databases, formulae, know
how, Internet domain names and other intellectual property (including trade
secrets and other unpatented and/or unpatentable proprietary confidential
information, systems, or procedures) (collectively, “Intellectual Property
Assets”) necessary to conduct their respective businesses as currently
conducted, and as proposed to be conducted and described in the SEC Reports. To
the Company’s Knowledge, all Intellectual Property Rights are valid and
enforceable. The Company and its Subsidiaries have not received any opinion from
their legal counsel concluding that any activities of their respective
businesses infringe, misappropriate, or otherwise violate, valid and enforceable
Intellectual Property Rights of any other person, and have not received written
notice of any challenge, which is to the Company’s Knowledge still pending, by
any other person to the rights of the Company and its Subsidiaries with respect
to any Intellectual Property Rights or Intellectual Property Assets owned or
used by the Company or its Subsidiaries. To the Company’s Knowledge, the Company
and its Subsidiaries’ respective businesses as now conducted do not give rise to
any infringement of, any misappropriation of, or other violation of, any valid
and enforceable Intellectual Property Rights of any other person. All licenses
for the use of the Intellectual Property Rights, which are filed as Material
Contracts, are valid, binding upon, and enforceable against the Company and, to
the Company’s Knowledge, the other parties thereto in accordance to its terms.
The Company has complied in all material respects with, and is not breach nor
has received any written notice asserting or threatening any claim of breach of
any intellectual property license, and to the Company’s Knowledge there is no
breach or anticipated breach by any other person to any intellectual property
license. Except as disclosed in the SEC Reports, there is no pending claim
against the Company alleging the infringement by the Company of any patent,
trademark, service mark, trade name, copyright, trade secret, license in or
other intellectual property right or franchise right of any person. The Company
has taken reasonable steps to protect, maintain and safeguard its Intellectual
Property Rights, including the execution of appropriate nondisclosure and
confidentiality agreements.

(w) Insurance. The Company and the Subsidiaries are covered by insurance in such
amounts and covering such risks as the Company has reasonably determined is
adequate for the conduct of its business and its properties.

 

-12-



--------------------------------------------------------------------------------

(x) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as presently conducted and described in the SEC Reports
(“Material Permits”), except where the failure to possess such permits does not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, and neither the Company nor any Subsidiary has received
any written notice of proceedings relating to the revocation or modification of
any Material Permit.

(y) Transactions With Affiliates and Employees. Except as set forth or
incorporated by reference in the Company’s SEC Reports, none of the officers,
directors or employees of the Company is presently a party to any transaction
that would be required to be reported on Form 10-K with the Company or any of
its Subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the Company’s Knowledge, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

(z) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as set forth in the SEC
Reports, there has been no material weakness in the Company’s internal control
over financial reporting (whether or not remediated).

(aa) Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 of the General
Rules and Regulations under the Exchange Act) that comply with the requirements
of the Exchange Act; such disclosure controls and procedures have been designed
to ensure that information required to be disclosed by the Company and its
Subsidiaries is accumulated and communicated to the Company’s management,
including the Company’s principal executive officer and principal financial
officer by others within those entities, such disclosure controls and procedures
are effective.

(bb) Sarbanes-Oxley Act. The Company is in compliance in all material respects
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.

(cc) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor, to the Company’s Knowledge, any director, officer, agent, employee or other
Person acting on behalf of the Company or any of its Subsidiaries has, in the
course of its actions for, or on behalf of, the Company (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; or (iii) violated or is in violation of any provision of the
U.S. Foreign Corrupt Practices Act of 1977, as amended.

 

-13-



--------------------------------------------------------------------------------

(dd) Indebtedness. Except as disclosed in the SEC Reports, neither the Company
nor any of its Subsidiaries (i) has any outstanding Indebtedness (as defined
below), (ii) is in violation of any term of or in default under any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, or (iii) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses
(A) through (F) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) “Contingent Obligation” means,
as to any Person, any direct or indirect liability, contingent or otherwise, of
that Person with respect to any indebtedness, lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto; and (z) “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

(ee) Employee Relations. There is (i) no unfair labor practice complaint pending
against the Company, or any of its Subsidiaries, nor to the Company’s Knowledge,
threatened against it or any of its Subsidiaries, before the National Labor
Relations Board, any state or local labor relation board or any foreign labor
relations board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Company or any of its Subsidiaries, or, to the Company’s
Knowledge, threatened against it and (ii) no labor disturbance by the employees
of the Company or any of its Subsidiaries exists or, to the Company’s Knowledge,
is imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or its Subsidiaries principal
suppliers, manufacturers, customers or contractors, except for such disturbances
which could not reasonably be expected to have, singularly or in the aggregate,
a Material Adverse Effect. To the Company’s Knowledge, no executive officer or
key employee of the Company or any Subsidiary plans to terminate employment with
the Company or any such Subsidiary.

(ff) Labor Matters. The Company and its Subsidiaries are in compliance in all
material respects with all federal, state, local and foreign laws and
regulations respecting labor,

 

-14-



--------------------------------------------------------------------------------

employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

(gg) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
in all material respects with any and all Environmental Laws (as hereinafter
defined), (ii) have received all permits, licenses or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance in all material respects with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

(hh) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except in those, in each of the cases described in clauses (i), (ii) and
(iii) of this paragraph (hh), that would not, singularly or in the aggregate,
have a Material Adverse Effect. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company know of no basis for any such claim.

(ii) U.S. Real Property Holding Corporation. The Company is not, nor has it ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon any Investor’s request.

(jj) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
is subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and
to regulation by the Board of Governors of the Federal Reserve System (the
“Federal Reserve”). Neither the Company nor any of its Subsidiaries or
affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any equity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

(kk) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

 

-15-



--------------------------------------------------------------------------------

(ll) Manipulation of Price. The Company has not, and to the Company’s Knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result, or that could reasonably be expected to cause or
result, in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Securities, (ii) other
than the Agents, sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) other than the Agents,
paid or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of the Company.

(mm) FDA. The Company and each of its Subsidiaries have operated and currently
are in compliance with all applicable rules and regulations of the FDA or any
other federal, state, local or foreign governmental body exercising comparable
authority, except where the failure to so operate or be in compliance would not
have a Material Adverse Effect. All preclinical and clinical studies conducted
by or, to the Company’s Knowledge, on behalf of the Company to support approval
for commercialization of the Company’s products have been conducted by the
Company, or to the Company’s Knowledge by third parties, in compliance with all
applicable federal, state or foreign laws, rules, orders and regulations, except
for such failure or failures to be in compliance which could not reasonably be
expected to have, singly or in the aggregate, a Material Adverse Effect. The
descriptions of the tests and preclinical and clinical studies, and results
thereof, conducted by or, to the Company’s Knowledge, on behalf of the Company
contained in the SEC Reports are accurate and complete in all material respects;
and the Company has not received any oral or written notice or correspondence
from the FDA or any foreign, state or local governmental body exercising
comparable authority requiring the termination, suspension, or clinical hold of
any tests or preclinical or clinical studies, or such written notice or
correspondence from any Institutional Review Board or comparable authority
requiring the termination or suspension of a clinical study, conducted by or on
behalf of the Company, which termination, suspension, or clinical hold would
reasonably be expected to have a Material Adverse Effect.

3.2 Representations, Warranties and Covenants of the Investors. Each Investor
hereby, as to itself only and for no other Investor, represents, warrants and
covenants to the Company and the Agents as follows:

(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The purchase by such Investor of the Securities hereunder has been
duly authorized by all necessary corporate, partnership or other action on the
part of such Investor. This Agreement has been duly executed and delivered by
such Investor and constitutes the valid and binding obligation of such Investor,
enforceable against it in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.

(b) No Public Sale or Distribution. Such Investor is acquiring the Securities in
the ordinary course of business for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws, and such Investor does not have a present arrangement to
effect any distribution of the Securities to or through any person or entity;
provided, however, that by making the representations herein, such Investor does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the
Securities Act and pursuant to the applicable terms of the Transaction
Documents).

 

-16-



--------------------------------------------------------------------------------

(c) Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, (i) an “accredited investor” as defined in
Rule 501(a) under the Securities Act and (ii) either (A) an “institutional
investor” as defined in Financial Industry Regulatory Authority Rule
5110(d)(4)(B) or, (B) if the Investor is not an entity, a “qualified purchaser”
as defined in Section 2(a)(51)(A)(i) of the Investment Company Act of 1940, as
amended. Such Investor is not a registered broker dealer registered under
Section 15(a) of the Exchange Act, or a member of the Financial Industry
Regulatory Authority, Inc. or an entity engaged in the business of being a
broker dealer. Except as otherwise disclosed in writing to the Company on
Exhibit B-2 (attached hereto) on or prior to the date of this Agreement, such
Investor is not affiliated with any broker dealer registered under Section 15(a)
of the Exchange Act, or a member of the Financial Industry Regulatory Authority,
Inc. or an entity engaged in the business of being a broker dealer. After giving
effect to the purchase of Common Shares hereunder, such Investor, together with
its Affiliates, will not beneficially own more than 19.9% of the Company’s
outstanding Common Stock or voting power. Such Investor maintains is principal
executive office at the location specified in Exhibit A.

(d) Experience of Such Investor. Such Investor, either alone or together with
its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Investor understands that it must bear
the economic risk of this investment in the Securities indefinitely, and is able
to bear such risk and is able to afford a complete loss of such investment.

(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from, the
Company and its representatives concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information) about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such Investor
or its representatives or counsel shall modify, amend or affect such Investor’s
right to rely on the truth, accuracy and completeness of the Disclosure
Materials and the Company’s representations and warranties contained in the
Transaction Documents. Such Investor acknowledges that either it has access to
the SEC Reports or has received copies of the SEC Reports.

(f) General Solicitation. Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media, broadcast
over television or radio, disseminated over the Internet or presented at any
seminar or, to its knowledge, any other general solicitation or general
advertisement.

(g) No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

-17-



--------------------------------------------------------------------------------

(h) No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such that
are not material and do not otherwise affect the ability of such Investor to
consummate the transactions contemplated hereby.

(i) Prohibited Transactions. No Investor, directly or indirectly, and no Person
acting on behalf of or pursuant to any understanding with any Investor, has
engaged in any purchases or sales of any securities, including any derivatives,
of the Company (including, without limitation, any Short Sales involving any of
the Company’s securities) (a “Transaction”) since the time that such Investor
was first contacted by the Company, the Agents or any other Person regarding an
investment in the Company. Such Investor covenants that neither it nor any
Person acting on its behalf or pursuant to any understanding with such Investor
will engage, directly or indirectly, in any Transactions prior to the time the
transactions contemplated by this Agreement are publicly disclosed. “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers.

(j) Restricted Securities. The Investors understand that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

(k) Legends. It is understood that, except as provided in Section 4.1(b) of this
Agreement, the Securities represented by the book-entry statements shall bear
the legend set forth in Section 4.1(b).

(l) No Legal, Tax or Investment Advice. Such Investor understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. Such
Investor understands that the Agents have acted solely as the agents of the
Company in this placement of the Securities and not to the Investor, and that
the Agents make no representation or warranty with regard to the merits of this
transaction or as to the accuracy of any information such Investor may have
received in connection therewith. Such Investor acknowledges that he has not
relied on any information or advice furnished by or on behalf of the Agents.

(m) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Investor for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Investor.

 

-18-



--------------------------------------------------------------------------------

(n) Reliance on Exemptions. Such Investor understands that the Securities being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Investor’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of such Investor to acquire
the Securities.

(o) Regulation M. Such Investor is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Investors.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Investors covenant that the Securities will only be disposed of pursuant
to an effective registration statement under, and in compliance with the
requirements of, the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, the
Company may require the transferor to provide to the Company an opinion of
counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration under the Securities Act. Notwithstanding
the foregoing, the Company hereby consents to and agrees to register on the
books of the Company and with its Transfer Agent, without any such legal
opinion, except to the extent that the Transfer Agent requests such legal
opinion, any transfer of Securities by an Investor to an Affiliate of such
Investor, provided, that the transferee certifies to the Company that it is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and
provided, that such Affiliate does not request any removal of any existing
legends on any “book-entry” evidencing the Securities.

(b) The Investors agree that the Securities represented by the book-entry
statements shall bear the following legend, until no longer required by this
Section 4.1(b):

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

In addition, if any Investor is an Affiliate of the Company, the Securities
represented by the book-entry statements for such Investor shall bear a
customary “affiliates” legend.

 

-19-



--------------------------------------------------------------------------------

At the written request of a holder of the Securities, the Company shall instruct
the Transfer Agent to remove the legend set forth above from any Securities
represented by the book-entry statement for such holder, if, unless otherwise
required by state securities laws, (i) once a Registration Statement covering
the Securities has been declared effective by the SEC, the holder provides to
the Company and the Transfer Agent the Undertaking attached as Annex A to the
Transfer Agent Instructions, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, the form
and substance of which opinion shall be reasonably acceptable to the Company,
that the sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the Securities Act or
(iii) such holder provides the Company with reasonable assurance that the
Securities have been sold under Rule 144. If the Transfer Agent shall fail for
any reason or for no reason to note the removal of the legend and to deliver the
Securities sold by such holder by electronic delivery at the applicable balance
account of The Depository Trust Company within three (3) Trading Days after the
holder has provided reasonable evidence to the Company of the occurrence of any
of (i) through (iii) above (the date such evidence is provided to the Company,
the “Removal Date”), and if on or after such Trading Day the holder purchases
(in an open market transaction or otherwise) Common Shares to deliver in
satisfaction of a sale by the holder of such Securities that the holder
anticipated receiving without legend from the Company (a “Buy-In”), then the
Company shall, within three (3) Business Days after the holder’s request and in
the holder’s discretion, either (i) pay cash to the holder in an amount equal to
the holder’s total purchase price (including brokerage commissions, if any) for
the Common Shares so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such unlegended Securities shall terminate, or
(ii) promptly honor its obligation to deliver to the holder such unlegended
Securities as provided above and pay cash to the holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
Common Shares, times (B) the Closing Price on the Removal Date. Further, the
Company shall, at its sole expense, cause its legal counsel or other counsel
satisfactory to the Transfer Agent (i) to provide a written confirmation to the
Transfer Agent in the form of Exhibit I to the Transfer Agent Instructions and
(ii) provide all opinions as may reasonably be required by the Transfer Agent in
connection with the removal of legends; provided, however, that the holder has
complied with the requirements of this Section 4(b). The Company shall bear all
Transfer Agent expenses in connection with any removal of legends in accordance
with this Section 4(b).

(c) The Company will not object to and shall permit (except as prohibited by
law) an Investor to pledge or grant a security interest in some or all of the
Securities in connection with a bona fide margin agreement or other loan or
financing arrangement secured by the Securities, and if required under the terms
of such agreement, loan or arrangement, the Company will not object to and shall
permit (except as prohibited by law) such Investor to transfer pledged or
secured Securities to the pledgees or secured parties. Except as required by
law, such a pledge or transfer would not be subject to approval of the Company,
no legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith, and no notice shall be required of such pledge. Each
Investor acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Securities or
for any agreement, understanding or arrangement between any Investor and its
pledgee or secured party. Provided that the Company is in compliance with the
terms of this Section 4.1(c), the Company’s indemnification obligations pursuant
to Section 6.4 shall not extend to any Proceeding or Losses arising out of or
related to this Section 4.1(c).

4.2 Furnishing of Information. Until the date that any Investor owning Common
Shares may sell all of them without restriction or limitation under Rule 144 of
the Securities Act (or any successor provision) (including, without limitation,
the requirement to be in compliance with Rule 144(c)(1)), the Company covenants
to use its commercially reasonable efforts to timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.

 

-20-



--------------------------------------------------------------------------------

4.3 Integration. The Company shall not, and shall use its commercially
reasonably efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Investors or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market.

4.4 Securities Laws Disclosure; Publicity. The Company shall (i) on or before
8:30 a.m., New York time, on the first Trading Day following execution of this
Agreement, issue a press release describing the sale of the Securities
contemplated hereby and (ii) file a Current Report on Form 8-K with the SEC (the
“8-K Filing”) describing all material terms of the transactions contemplated by
the Transaction Documents and including as exhibits to such Current Report on
Form 8-K the Transaction Documents (including the schedules and the names, and
addresses of the Investors and the amount(s) of Securities respectively
purchased), in the form and at the time required by the Exchange Act. Except as
herein provided (including in any Registration Statement registering the
Registrable Securities for resale), the Company shall not publicly disclose the
name of any Investor, or include the name of any Investor in any press release
without the prior written consent of such Investor, unless otherwise required by
law. Following the 8-K Filing, no Investor shall be in possession of material
non-public information pertaining to the Company which information was delivered
to the Investor by the Company or its agents or Affiliates, unless such Investor
received additional information from the Company pursuant to a separate
non-disclosure agreement.

4.5 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Securities for working capital and general corporate purposes. The
Company also may use a portion of the net proceeds, currently intended for
general corporate purposes, to acquire or invest in technologies, products or
services that complement its business, although the Company has no present plans
or commitments and is not currently engaged in any material negotiations with
respect to these types of transactions. Pending these uses, the Company intends
to invest the net proceeds from this offering in short-term, interest-bearing,
investment-grade securities, or as otherwise pursuant to the Company’s customary
investment policies.

4.6 Form D and Blue Sky. The Company shall file a Form D with respect to the
Securities as required under Regulation D. The Company, on or before the Closing
Date, shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Investors at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Investors on or prior to the Closing Date. The Company
shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the Closing Date.

ARTICLE V

CONDITIONS

5.1 Conditions Precedent to the Obligations of the Investors. The obligation of
each Investor to acquire Securities at the Closing is subject to the
satisfaction or waiver by such Investor, at or before the Closing, of each of
the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing as though made on and
as of such date (except for representations and warranties that speak as of a
specific date, which

 

-21-



--------------------------------------------------------------------------------

shall be true and correct in all material respects as of such specified date
(except for those representations and warranties which are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects as of such specified date)); and

(b) Performance. The Company and each other Investor shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Listing. The Company shall have submitted a Listing of Additional Shares
Notification with the NASDAQ Capital Market covering all of the Securities.

(e) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(f) Compliance Certificate. The Company shall have delivered to each Investor a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b) in the
form attached hereto as Exhibit F.

(g) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 7.1.

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell the Securities at the Closing is subject to the satisfaction
or waiver by the Company, at or before the Closing, of each of the following
conditions:

(a) Representations and Warranties. The representations and warranties of the
Investors contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing Date as though made on
and as of such date (except for representations and warranties that speak as of
a specific date, which shall be true and correct in all material respects as of
such specified date (except for those representations and warranties which are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects as of such specified date)); and

(b) Performance. The Investors shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Investors at or prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents

 

-22-



--------------------------------------------------------------------------------

(d) Purchase Price. The Investors shall have paid the purchase price to the
Company in accordance with Section 2.2(a).

(e) “Bad Actor” Certifications. Each Insider shall have provided to the Company
an Insider Certification in the form of Exhibit G hereto prior to the date
hereof and on or prior to the Closing Date the Agents shall have provided to the
Company evidence reasonably satisfactory to the Company and its counsel that
(A) none of the Agents is subject to any “bad actor” disqualification specified
in Rule 506(d) of Regulation D, and (B) prior to the Closing Date the Agents
have complied with the “bad actor” disclosure requirements set forth in Rule
506(e) of Regulation D.

(f) Termination. This Agreement shall not have been terminated as to the Company
in accordance with Section 7.1.

ARTICLE VI

REGISTRATION RIGHTS

6.1 Registration Statement.

(a) As promptly as possible, and in any event on or prior to the Initial Filing
Date, the Company shall prepare and file with the SEC a Registration Statement
covering the resale of all Registrable Securities for an offering to be made on
a continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-1 and shall contain (except if otherwise directed by the Investors or
requested by the SEC) the “Plan of Distribution” in substantially the form
attached hereto as Exhibit D. To the extent the staff of the SEC (the “Staff”)
does not permit pursuant to the SEC Guidance all of the Registrable Securities
to be registered on the initial Registration Statement filed pursuant to this
Section 6.1(a) (the “Initial Registration Statement”) or requires any Investor
to be named as an “underwriter”, then the Company shall use its commercially
reasonable efforts to persuade the Staff that the offering contemplated by the
Registration Statement is a valid secondary offering and not an offering “by or
on behalf of the issuer” as defined in Rule 415 and that none of the Investors
is an “underwriter”; provided, however, that in no event shall the Company be
required to continue discussions with the Staff if the Company reasonably
determines that doing so is reasonably likely to cause the Company to incur
liquidated damages pursuant to Section 6.1(d) because of a failure to have the
Initial Registration Statement declared effective prior to the Initial Required
Effectiveness Date. In the event that, despite the Company’s commercially
reasonable efforts and compliance with the terms of this Section 6.1(a), the
Staff refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the Staff may require
to assure the Company’s compliance with the requirements of Rule 415
(collectively, the “SEC Restrictions”); provided, however, that the Company
shall not agree to name any Investor as an “underwriter” in such Registration
Statement without the prior written consent of such Investor; provided, further,
that if any such Investor refuses to be named as an underwriter as required by
the SEC Restrictions, such Investor’s Registrable Securities shall be removed
from the Initial Registration Statement and such Registrable Securities shall be
deemed to constitute Cut Back Shares and the provisions of Section 6.1(m) shall
apply to such Cut Back Shares. Except as provided in the immediately preceding
sentence, any cut-back imposed pursuant to this Section 6.1(a) shall be
allocated among the Investors on a pro rata basis, unless the SEC Restrictions
otherwise require or provide or the Investors otherwise agree. In furtherance of
the foregoing, upon the reasonable request of the Company, each Investor shall
promptly provide the Company with sufficient information relating to

 

-23-



--------------------------------------------------------------------------------

its sales of Registrable Securities so as to enable the Company to determine
whether it can file one or more additional registration statements covering the
Cut Back Shares and the Company agrees that it shall file one or more additional
Registration Statements (each an “Additional Registration Statement”), as
promptly as possible, and in any event on or prior to the Additional Filing
Date, successively using its commercially reasonable efforts to register on each
such Additional Registration Statement the maximum number of remaining Cut Back
Shares that continue to constitute Registrable Securities until all of the
Registrable Securities have been registered with the SEC.

(b) The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the SEC as promptly as
practicable after the filing thereof, but in any event prior to the applicable
Required Effectiveness Date, and shall use its commercially reasonable efforts
to keep the Registration Statement continuously effective under the Securities
Act until the earliest of (i) the date that all Registrable Securities covered
by such Registration Statement have been sold, (ii) the date that all the
Registrable Securities covered by such Registration Statement can be sold
publicly without restriction or limitation under Rule 144 (including, without
limitation, the requirement to be in compliance with Rule 144(c)(1)) or
(iii) the date that is two (2) years following the Closing Date (the period
ending on the earliest of such dates, the “Effectiveness Period”). Not later
than two Trading Days after a Registration Statement is declared effective, the
Company shall file a prospectus supplement for any Registration Statement to the
extent required pursuant to Rule 424.

(c) The Company shall notify the Investors in writing promptly (and in any event
within two Trading Days) after receiving notification from the SEC that a
Registration Statement has been declared effective.

(d) Should an Event (as defined below) occur, then upon the occurrence of such
Event and on every monthly anniversary thereof until the applicable Event is
cured, the Company shall pay to each Investor an amount in cash, as liquidated
damages and not as a penalty, equal to one percent (1.0%) of the aggregate
Purchase Price of the Registrable Securities then held by the Investor;
provided, however, that the total amount of payments pursuant to this
Section 6.1(d) shall not exceed, when aggregated with all such payments paid to
all Investors, ten percent (10%) of the aggregate Purchase Price hereunder. The
payments to which an Investor shall be entitled pursuant to this Section 6.1(d)
are referred to herein as “Event Payments.” Any Event Payments payable pursuant
to the terms hereof shall apply on a pro rated basis for any portion of a month
prior to the cure of an Event. In the event the Company fails to make Event
Payments in a timely manner, such Event Payments shall bear interest at the rate
of one percent (1.0%) per month (prorated for partial months) until paid in
full. All pro rated calculations made pursuant to this paragraph shall be based
upon the actual number of days in such pro rated month. The parties agree that
the Company will not be liable for liquidated damages under this Section 6.1(d)
with respect to (1) any period after the expiration of the Effectiveness Period,
and (2) as to any Cut Back Shares which are not permitted by the SEC to be
included in a Registration Statement due solely to SEC Guidance or the SEC
Restrictions from the time that it is determined that such Cut Back Shares are
not permitted to be registered so long as not due to any action taken by the
Company to register shares that are not Registrable Securities. In such case,
the Event Payments shall be calculated to only apply to the percentage of
Registrable Securities which are permitted in accordance with SEC Guidance to be
included in such Registration Statement. In the event that the Company registers
some but not all of the Registrable Securities, the 1.0% of liquidated damages
referred to above for any monthly period shall be reduced to equal the
percentage determined by multiplying 1.0% by a fraction, the numerator of which
shall be the number of Registrable Securities for which there is not an
effective Registration Statement at such time and the denominator of which shall
be the number of Registrable Securities at such time.

 

-24-



--------------------------------------------------------------------------------

For such purposes, each of the following shall constitute an “Event”:

(i) a Registration Statement is not filed on or prior to its Filing Date or is
not declared effective on or prior to its Required Effectiveness Date; and

(ii) except as provided for in Section 6.1(e) (the “Excluded Events”), after the
Effective Date of a Registration Statement and through the end of the
Effectiveness Period, an Investor is not permitted to sell Registrable
Securities under the Registration Statement (or a subsequent Registration
Statement filed in replacement thereof) for any reason (other than the fault of
such Investor).

(e) Notwithstanding anything in this Agreement to the contrary, the Company may,
by written notice to the Investors and subject to the limits set forth below,
suspend sales under a Registration Statement after the Effective Date thereof
and/or require that the Investors immediately cease the sale of shares of Common
Stock pursuant thereto and/or defer the filing of any subsequent Registration
Statement if the Company determines in good faith after consultation with legal
counsel: (A) there exists material non-public information relating to the
Company which has not been included or incorporated by reference into the
Registration Statement (“Undisclosed Information”), and (B) the public
disclosure of the Undisclosed Information at that time would be materially
adverse to the best interests of the Company. Upon receipt of such notice, each
Investor shall immediately discontinue any sales of Registrable Securities
pursuant to such registration until such Investor is advised in writing by the
Company that the current Prospectus or amended Prospectus, as applicable, may be
used. For the avoidance of doubt, however, Investors shall be permitted to
settle trades of Securities where the settlement date is after the effectiveness
of a suspension notice, but only if the trade was made prior to the Investor’s
receipt of the Company’s suspension notice. In no event, however, shall this
right be exercised to suspend sales beyond the period during which (in the good
faith determination of the Company) (A) the Undisclosed Information is both
material and non-public or (B) the failure to require such suspension would be
materially detrimental to the Company. The Company’s rights under this
Section 6(e) may be exercised for a period of not more than twenty
(20) consecutive Trading Days or an aggregate of forty-five (45) Trading Days in
any twelve-month period (whether or not consecutive) (an “Allowed Delay”).
Subject to the foregoing limits, an Allowed Delay will not be considered an
Event. Immediately after the end of any suspension period under this
Section 6(e), the Company shall take all necessary actions (including filing any
required supplemental prospectus) to restore the effectiveness of the applicable
Registration Statement and the ability of the Investors to publicly resell their
Registrable Securities pursuant to such effective Registration Statement.

(f) The Company shall not, from the date hereof until the Effective Date of the
Initial Registration Statement, prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than any
registration statement or post-effective amendment to a registration statement
(or supplement thereto) relating to the Company’s employee benefit plans
registered on Form S-8 or, in connection with an acquisition, on Form S-4.

6.2 Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

(a) Not less than five (5) Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish via email to those Investors who have supplied the Company with email
addresses copies of all such documents proposed to be filed, which documents
(other than any document that is incorporated or deemed to be incorporated by
reference therein) will be subject to the review of such Investors. The Company
shall reflect in each

 

-25-



--------------------------------------------------------------------------------

such document when so filed with the SEC such comments regarding the Investors
and the plan of distribution as the Investors may reasonably and promptly
propose no later than two Trading Days after the Investors have been so
furnished with copies of such documents as aforesaid.

(b) (i) Subject to Section 6.1(e), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; and
(iii) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Investors thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented.

(c) Notify the Investors as promptly as reasonably possible, and if requested by
the Investors, confirm such notice in writing no later than two Trading Days
thereafter, of any of the following events: (i) the SEC notifies the Company
whether there will be a “review” of any Registration Statement; (ii) any
Registration Statement or any post-effective amendment is declared effective;
(iii) the SEC issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose; (vi) the
Company receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; (iv) the financial
statements included in any Registration Statement become ineligible for
inclusion therein or (v) the Company becomes aware that any Registration
Statement or Prospectus or other document contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

(d) Use its commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.

(e) If requested by an Investor, provide such Investor and Counsel to the lead
investor, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto, including financial statements and
schedules, and all exhibits to the extent requested by such Person (including
those previously furnished or incorporated by reference) promptly after the
filing of such documents with the SEC; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the SEC’s EDGAR system.

(f) Promptly deliver to each Investor, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.

(g) (i) In the time and manner required by each Trading Market on which the
Common Stock is listed, prepare and file with such Trading Market an additional
shares listing application

 

-26-



--------------------------------------------------------------------------------

covering all of the Registrable Securities; (ii) use commercially reasonable
efforts to cause such Registrable Securities to be approved for listing on each
such Trading Market as soon as possible thereafter; (iii) if requested by any
Investor, provide to such Investor evidence of such approval; and (iv) except as
a result of the Excluded Events, during the Effectiveness Period, maintain the
listing of such Registrable Securities on each such Trading Market or another
Eligible Market.

(h) Prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the selling
Investors in connection with the registration or qualification (or exemption
from such registration or qualification) of such Registrable Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States as any Investor requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective for so long as
required, but not to exceed the duration of the Effectiveness Period, and to do
any and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

(i) Cooperate with the Investors to facilitate the timely delivery of a
book-entry statement reflecting the transfer of the Registrable Securities to a
transferee pursuant to a Registration Statement, which book-entry statement
shall be free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Investors may reasonably
request.

(j) Upon the occurrence of any event described in Section 6.2(c)(v), as promptly
as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(k) It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Investor (but not with respect to any
other Investors) or to make any Event Payments set forth in Section 6.1(c) to
such Investor (but not with respect to any other Investors) that such Investor
furnish to the Company the information specified in Exhibits B-1, B-2 and B-3
hereto and such other information regarding itself, the Registrable Securities
and other shares of Common Stock held by it and the intended method of
disposition of the Registrable Securities held by it (if different from the Plan
of Distribution set forth on Exhibit D hereto) as shall be reasonably required
to effect the registration of such Registrable Securities and shall complete and
execute such documents in connection with such registration as the Company may
reasonably request.

(l) The Company shall comply with all applicable rules and regulations of the
SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Investors in writing if, at any
time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and,

 

-27-



--------------------------------------------------------------------------------

as a result thereof, the Investors are required to make available a Prospectus
in connection with any disposition of Registrable Securities and take such other
actions as may be reasonably necessary to facilitate the registration of the
Registrable Securities hereunder.

(m) Not identify any Investor as an underwriter without its prior written
consent in any public disclosure or filing with the SEC, the Trading Market or
any Eligible Market and any Investor being deemed an underwriter by the SEC
shall not relieve the Company of any obligations it has under this Agreement;
provided, however, that the foregoing shall not prohibit the Company from
including the disclosure found in the “Plan of Distribution” section attached
hereto as Exhibit D in the Registration Statement. In addition, and
notwithstanding anything to the contrary contained herein, if the Company has
received a comment by the SEC requiring an Investor to be named as an
underwriter in the Registration Statement (which notwithstanding the reasonable
best efforts of the Company is not withdrawn by the SEC) and such Investor
refuses to be named as an underwriter in the Registration Statement, such
Investor’s Registrable Securities shall be removed from the Registration
Statement, such Registrable Securities shall be deemed to constitute Cut Back
Shares and the Investor shall not be entitled to any Event Payments with respect
to such Registration Statement.

6.3 Registration Expenses. The Company shall pay all fees and expenses incident
to the performance of or compliance with Article VI of this Agreement by the
Company, including without limitation (a) all registration and filing fees and
expenses, including without limitation those related to filings with the SEC,
any Trading Market, any required filing with the Financial Industry Regulatory
Authority by the Agents, and in connection with applicable state securities or
Blue Sky laws, (b) printing expenses (including without limitation expenses of
printing certificates for Registrable Securities), (c) messenger, telephone and
delivery expenses, (d) fees and disbursements of counsel for the Company,
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement,
(f) all listing fees to be paid by the Company to the Trading Market; and
(g) the reasonable legal fees of external counsel to BVF Partners L.P. and its
Affiliates, not to exceed $5,000 per Registration Statement seeking to register
Registrable Securities held by any of them.

6.4 Indemnification

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Investor, the
officers, directors, partners, members, agents and employees of each of them,
each Person who controls any such Investor (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all Losses, as incurred, arising out of or relating to any violation by the
Company of the Securities Act, the Exchange Act, any state securities law, or
any rule or regulation thereunder related to the offer or sale of the
Registrable Securities, any untrue or alleged untrue statement of a material
fact contained in the Registration Statement, any Prospectus or any form of
Company prospectus or in any amendment or supplement thereto or in any Company
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that
(A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Investor furnished in
writing to the Company by such Investor for use therein, or to the extent that
such information relates to such Investor or such Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by such Investor expressly for use in the Registration Statement, or (B) with
respect to any prospectus, if

 

-28-



--------------------------------------------------------------------------------

the untrue statement or omission of material fact contained in such prospectus
was corrected on a timely basis in the prospectus, as then amended or
supplemented, if such corrected prospectus was timely made available by the
Company to the Investor, and the Investor seeking indemnity hereunder was
advised in writing not to use the incorrect prospectus prior to the use giving
rise to Losses.

(b) Indemnification by Investors. Each Investor shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished by such
Investor in writing to the Company specifically for inclusion in such
Registration Statement or such Prospectus or to the extent that (i) such untrue
statements or omissions are based solely upon information regarding such
Investor furnished to the Company by such Investor in writing expressly for use
therein, or to the extent that such information relates to such Investor or such
Investor’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved by such Investor expressly for use in the
Registration Statement (it being understood that the information provided by the
Investor to the Company in Exhibits B-1, B-2 and B-3 and the Plan of
Distribution set forth on Exhibit D, as the same may be modified by such
Investor and other information provided by the Investor to the Company in or
pursuant to the Transaction Documents constitutes information reviewed and
expressly approved by such Investor in writing expressly for use in the
Registration Statement), such Prospectus or such form of Prospectus or in any
amendment or supplement thereto. In no event shall the liability of any selling
Investor hereunder be greater in amount than the dollar amount of the net
proceeds received by such Investor upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed within 45 days of
receiving notification of a Proceeding from an Indemnified Party to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of

 

-29-



--------------------------------------------------------------------------------

interest is likely to exist if the same counsel were to represent such
Indemnified Party and the Indemnifying Party (in which case, if such Indemnified
Party notifies the Indemnifying Party in writing that it elects to employ
separate counsel at the expense of the Indemnifying Party, the Indemnifying
Party shall not have the right to assume the defense thereof and the reasonable
fees and expenses of separate counsel shall be at the expense of the
Indemnifying Party). It being understood, however, that the Indemnifying Party
shall not, in connection with any one such Proceeding (including separate
Proceedings that have been or will be consolidated before a single judge) be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties, which firm shall be appointed by a
majority of the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 6.4(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6.4(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

-30-



--------------------------------------------------------------------------------

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

6.5 Dispositions. Each Investor agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement and
shall sell its Registrable Securities in accordance with the Plan of
Distribution set forth in the Prospectus. Each Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.2(c)(v), (vi) or (vii), such Investor will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Investor is advised in writing by the Company that the use
of the Prospectus, or amended Prospectus, as applicable, may be used. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. Each Investor, severally and not jointly with the other Investors,
agrees that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance that the Investor will comply with the provisions of this subsection.

6.6 No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Investors in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement other than the
Registrable Securities.

6.7 Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Investor not then eligible to sell
all of their Registrable Securities without restriction or limitation under Rule
144 (including, without limitation, requirement to be in compliance with Rule
144(c)(1)), written notice of such determination and if, within ten days after
receipt of such notice, any such Investor shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Investor requests to be registered. Notwithstanding
the foregoing, in the event that, in connection with any underwritten public
offering, the managing underwriter(s) thereof shall impose a limitation on the
number of shares of Common Stock which may be included in the Registration
Statement because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such Registration Statement only such
limited portion of the Registrable Securities with respect to which such
Investor has requested inclusion hereunder as the underwriter shall permit;
provided, however, that (i) the Company shall not exclude any Registrable
Securities unless the Company has first excluded all outstanding securities, the
holders of which are not contractually entitled to inclusion of such securities
in such Registration Statement or are not contractually entitled to pro rata
inclusion with the Registrable Securities and (ii) after giving effect to the
immediately preceding proviso, any such exclusion of Registrable Securities
shall be made pro rata among the Investors seeking to include Registrable
Securities and the holders of other securities having the contractual right to
inclusion of their securities in such Registration Statement by reason of demand
registration rights, in proportion to the number of Registrable Securities or
other securities, as applicable, sought to be included by each such Investor or
other holder. If an offering in connection with which an Investor is entitled to
registration under this Section 6.7 is an underwritten offering, then each
Investor whose Registrable Securities are

 

-31-



--------------------------------------------------------------------------------

included in such Registration Statement shall, unless otherwise agreed by the
Company, offer and sell such Registrable Securities in an underwritten offering
using the same underwriter or underwriters and, subject to the provisions of
this Agreement, on the same terms and conditions as other shares of Common Stock
included in such underwritten offering and shall enter into an underwriting
agreement in a form and substance reasonably satisfactory to the Company and the
underwriter or underwriters. Upon the effectiveness the registration statement
for which piggy-back registration has been provided in this Section 6.7, any
Event Payments payable to an Investor whose Securities are included in such
registration statement shall terminate.

ARTICLE VII

MISCELLANEOUS

7.1 Termination. This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided, however, that the right to terminate this Agreement shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time, and provided, further, that no such termination
will affect the right of any party to sue for any breach by the other party (or
parties).

7.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. Notwithstanding the foregoing and
without limiting any right to reimbursement under Section 6.3, the Company shall
reimburse BVF Partners L.P. and its Affiliates upon demand and presentation of
an appropriate invoice for their reasonable legal fees of external counsel
incurred in connection with the transactions contemplated hereunder, with such
fees not to exceed $10,000. The Company shall pay all Transfer Agent fees, stamp
taxes and other taxes and duties levied in connection with the sale and issuance
of their applicable Securities.

7.3 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

7.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.

 

-32-



--------------------------------------------------------------------------------

7.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed by the Company and the Required Investors.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

7.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

7.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Required Investors; provided, however,
that no such consent shall be required in connection with any assignment
(i) occurring by operation of law in connection with any merger or consolidation
to which the Company is a party, (ii) in connection with the acquisition of all
or substantially all of the assets of the Company or (iii) any other similar
business combination transaction involving the Company. Any Investor may assign
its rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities; provided, that (i) such transferor agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company after such assignment, (ii) the Company is
furnished with written notice of (x) the name and address of such transferee or
assignee and (y) the Registrable Securities with respect to which such
registration rights are being transferred or assigned, (iii) following such
transfer or assignment, the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws, (iv) such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions hereof that apply to
the “Investors” and (v) such transfer shall have been made in accordance with
the applicable requirements of this Agreement and with all laws applicable
thereto.

7.8 Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Company and each Investor and their
respective successors and permitted assigns. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person, other than
those persons mentioned in the preceding sentence or otherwise explicitly
mentioned in this Agreement, any legal or equitable right, remedy or claim under
or in respect of this Agreement, or any provisions herein contained, this
Agreement and all conditions and provisions hereof being intended to be and
being for the sole and exclusive benefit of such persons and for the benefit of
no other person; except that each Indemnified Party is an intended third party
beneficiary of Section 6.4 and (in each case) may enforce the provisions of such
Section directly against the parties with obligations thereunder.

7.9 Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK. THE COMPANY AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY
OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE
ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE,
AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY
OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT

 

-33-



--------------------------------------------------------------------------------

PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND INVESTORS HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY.

7.10 Survival. The representations and warranties, agreements and covenants
contained herein shall survive the Closing.

7.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

7.12 Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

7.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
owed to such Investor by the Company under a Transaction Document and the
Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

7.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation (other than in
connection with any action for temporary restraining order) the defense that a
remedy at law would be adequate.

 

-34-



--------------------------------------------------------------------------------

7.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

7.16 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be amended to appropriately account for such event.

7.17 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to this Agreement has been made by such Investor independently of any
other Investor and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other Investor
or by any agent or employee of any other Investor, and no Investor or any of its
agents or employees shall have any liability to any other Investor (or any other
person) relating to or arising from any such information, materials, statements
or opinions. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Document. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no other Investor will be acting as agent of
such Investor in connection with monitoring its investment hereunder. Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.

[SIGNATURE PAGES TO FOLLOW]

 

-35-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

REGADO BIOSCIENCES, INC. By:  

 

Name:   Title:   Address for Notice: 120 Mountain View Boulevard Basking Ridge,
NJ 07920 Facsimile No.: Telephone No.: (908) 580-2100 Attn: David Mazzo With a
copy to: Lowenstein Sandler LLP 1251 Avenue of the Americas New York, NY 10020
Facsimile: (973) 597-2383 Telephone: (973) 597-2382 Attn: John Hogoboom, Esq.

COMPANY SIGNATURE PAGE



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of January 31, 2014 (the “Purchase
Agreement”) by and among Regado Biosciences, Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor:

 

By:  

 

  Name:   Title:

 

Address of Principal Executive Office:

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

Number of Shares:  

 

 

Aggregate Purchase Price: $  

 



--------------------------------------------------------------------------------

Exhibits:

 

A    Schedule of Investors B    Instruction Sheet for Investors C    Opinion of
Company Corporate Counsel D    Plan of Distribution E    Company Transfer Agent
Instructions F    Compliance Certificate G    Insider Certification

 

-2-



--------------------------------------------------------------------------------

Exhibit A

Schedule of Investors

 

Investor

   Common Shares    Purchase Price                    

TOTAL

      $                



--------------------------------------------------------------------------------

Exhibit B

INSTRUCTION SHEET FOR INVESTOR

(to be read in conjunction with the entire Securities Purchase Agreement)

 

A. Complete the following items in the Securities Purchase Agreement:

 

  1. Complete and execute the Investor Signature Page. The Agreement must be
executed by an individual authorized to bind the Investor.

 

  2. Exhibit B-1 – Book-Entry Statement Questionnaire:

Provide the information requested by the Book-Entry Statement Questionnaire.

 

  3. Exhibit B-2 - Registration Statement Questionnaire:

Provide the information requested by the Registration Statement Questionnaire.

 

  4. Exhibit B-3 - Investor Certificate:

Provide the information requested by the Investor Certificate.

 

  5. Return, via facsimile, the signed Securities Purchase Agreement including
the properly completed Exhibits B-1 through B-3, to:

Facsimile:

Telephone:

Attn:

 

  6. After completing instruction number five (5) above, deliver the original
signed Securities Purchase Agreement including the properly completed Exhibits
B-1 through B-3 to:

Facsimile:

Telephone:

Attn:

 

B. Instructions regarding the wire transfer of funds for the purchase of the
Shares will be telecopied to the Investor by the Company at a later date.



--------------------------------------------------------------------------------

Exhibit B-1

REGADO BIOSCIENCES, INC.

BOOK-ENTRY STATEMENT QUESTIONNAIRE

Please provide us with the following information:

 

1.   The exact name that the Securities are to be registered in. You may use a
nominee name if appropriate:   

 

2.   The relationship between the Investor of the Securities and the Registered
Holder listed in response to item 1 above:   

 

3.   The mailing address, telephone and telecopy number and email address of the
Registered Holder listed in response to item 1 above:   

 

    

 

    

 

    

 

    

 

4.   The Tax Identification Number of the Registered Holder listed in response
to item 1 above:   

 



--------------------------------------------------------------------------------

Exhibit B-2

REGADO BIOSCIENCES, INC.

REGISTRATION STATEMENT QUESTIONNAIRE

In connection with the Registration Statement, please provide us with the
following information regarding the Investor.

1. Please state the Investor’s name exactly as it should appear in the
Registration Statement:

 

 

Except as set forth below, the Investor does not hold any equity securities of
the Company on behalf of another person or entity.

State any exceptions here:

 

 

If the Investor is not a natural person, please identify the natural person or
persons who will have voting and investment control over the Registrable
Securities owned by the Investor:

 

 

2. Address of the Investor:

 

 

 

 

Telephone:  

 

  Fax:  

 

  Contact Person:  

 

 

3. Has the Investor had any position, office or other material relationship
within the past three years with the Company or its affiliates? (Include any
relationships involving the Investor or its affiliates, officers, directors, or
principal equity holders (5% or more) that has held any position or office or
has had any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.)

                         Yes                                             No



--------------------------------------------------------------------------------

If yes, please indicate the nature of any such relationship below:

 

 

4. Except as set forth below in this Item 4, the Investor does not beneficially
own (within the meaning of Rule 13d-3 under the Exchange Act) any securities of
the Company.

(a) Number (and type) of Registrable Securities beneficially owned:

 

 

(b) Number (and type) of securities of the Company other than Registrable
Securities beneficially owned:

 

 

(c) Number (and type) of Registrable Securities which the undersigned wishes to
be included in the Registration Statement:

 

 

5. Except as set forth below in this Item 5, the Investor is not the beneficial
or registered owner of any Registrable Securities or any other securities of the
Company, other than the securities listed above in Item 4.

State any exceptions here:

 

 

6. Has the Investor made or is it aware of any arrangements relating to the
distribution of the shares of the Company pursuant to the Registration
Statement?

                         Yes                                             No

If yes, please describe the nature and amount of such arrangements.

 

 

7. FINRA Matters

(a) State below whether the Investor is a member of FINRA.

 

  Yes:     No:    

                     

   

                     

 

 

-2-



--------------------------------------------------------------------------------

(b) State below whether (i) any associate or affiliate of the Investor is a
member of FINRA, a controlling shareholder of a FINRA member, a person
associated with a member, a direct or indirect affiliate of a member, or an
underwriter or related person with respect to the proposed offering; (ii) the
Investor or any associate or affiliate of the Investor owns any stock or other
securities of any FINRA member not purchased in the open market; or (iii) the
Investor or any associate or affiliate of the Investor has made any outstanding
subordinated loans to any FINRA member. If the Investor is a general or limited
partnership, a no answer asserts that no such relationship exists for the
Investor as well as for each of its general or limited partners.

 

  Yes:     No:    

                     

   

                     

 

If “yes,” please identify the FINRA member and describe the Investor’s
relationship, including, in the case of a general or limited partner, the name
of the partner:

 

 

(c) If the answer to Item 7 (b) is yes, did the Investor acquire the Registrable
Securities in the ordinary course of business (if not, please explain)?

 

 

(d) If the answer to Item 7(b) is yes, did the Investor, at the time of purchase
of the Registrable Securities, have any agreements, plans or understandings,
directly or indirectly, with any person to distribute the Registrable Securities
(if yes, please explain)?

 

 

If the Investor answered “no” to Question 7(a) and 7(b), it need not respond to
Question 7(e).

Note that in general we will be required to identify any registered
broker-dealer as an underwriter in the Registration Statement. Note that if the
Investor is an associate or affiliate of a broker-dealer and did not purchase
the Registrable Securities in the ordinary course of business or at the time of
purchase had any arrangements or understandings, directly or indirectly, to
distribute the securities, the Investor may be required to be identified as an
underwriter in the Registration Statement.

(e) State below whether the Investor or any associate or affiliate of the
Investor has been an underwriter, or a controlling person or member of any
investment banking or brokerage firm which has been or might be an underwriter
for securities of the Corporation or any affiliate thereof including, but not
limited to, the common stock now being registered.

 

  Yes:     No:    

                     

   

                     

 

 

-3-



--------------------------------------------------------------------------------

If “yes,” please identify the FINRA member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner.

 

 

 

-4-



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned hereby agrees to notify the Company promptly of any changes in
the foregoing information which should be made as a result of any developments,
including the passage of time. The undersigned also agrees to provide the
Company and the Company’s counsel any and all such further information regarding
the undersigned promptly upon request in connection with the preparation,
filing, amending, and supplementing of the Registration Statement (or any
prospectus contained therein). The undersigned hereby consents to be named as a
selling stockholder in the Registration Statement and to the use of all such
information in the Registration Statement.

The undersigned understands and acknowledges that the Company will rely on the
information set forth herein for purposes of the preparation and filing of the
Registration Statement.

The undersigned understands that the undersigned may be subject to serious civil
and criminal liabilities if the Registration Statement, when it becomes
effective, either contains an untrue statement of a material fact or omits to
state a material fact required to be stated in the Registration Statement or
necessary to make the statements in the Registration Statement not misleading.
The undersigned represents and warrants that all information it provides to the
Company and its counsel is currently accurate and complete and will be accurate
and complete at the time the Registration Statement becomes effective and at all
times subsequent thereto, and agrees during the Effectiveness Period and any
additional period in which the undersigned is making sales of Shares under and
pursuant to the Registration Statement, and agrees during such periods to notify
the Company immediately of any misstatement of a material fact in the
Registration Statement, and of the omission of any material fact necessary to
make the statements contained therein not misleading.

Dated:                     

 

 

Name

 

Signature

 

Name and Title of Signatory

 

-5-



--------------------------------------------------------------------------------

Exhibit B-3

REGADO BIOSCIENCES, INC.

CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,

TRUST, FOUNDATION AND JOINT INVESTORS

If the investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint Investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate.

CERTIFICATE

The undersigned certifies that the representations and responses below are true
and accurate:

(a) The investor has been duly formed and is validly existing and has full power
and authority to invest in the Company. The person signing on behalf of the
undersigned has the authority to execute and deliver the Securities Purchase
Agreement on behalf of the Investor and to take other actions with respect
thereto.

(b) Indicate the form of entity of the undersigned:

            Limited Partnership

            General Partnership

            Limited Liability Company

            Corporation

            Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the

grantor):  

 

 

 

(Continue on a separate piece of paper, if necessary.)

            Other type of Trust (indicate type of trust and, for trusts other
than pension trusts, name the grantors and

beneficiaries):  

 

 

 

(Continue on a separate piece of paper, if necessary.)

 

              Other form of organization (indicate form of  organization (

 

 

 

  ).

 

(c) Indicate the approximate date the undersigned entity was formed:

 

 

  .

 

-6-



--------------------------------------------------------------------------------

(d) In order for the Company to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as an investor in the Company.

 

           1. A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;

 

           2. A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934;

 

           3. An insurance company as defined in Section 2(13) of the Securities
Act;

 

           4. An investment company registered under the Investment Company Act
of 1940 or a business development company as defined in Section 2(a)(48) of that
Act;

 

           5. A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;

 

           6. A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

           7. An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

           8. A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

 

           9. Any partnership or corporation or any organization described in
Section 501(c)(3) of the Internal Revenue Code or similar business trust, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of $5,000,000;

 

           10. A trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares, whose purchase is directed by
a sophisticated person as described in Rule 506(b)(2)(ii) of the Exchange Act;

 

           11. An entity in which all of the equity owners qualify under any of
the above subparagraphs. If the undersigned belongs to this investor category
only, list the equity owners of the undersigned, and the investor category which
each such equity owner satisfies:

 

 

(Continue on a separate piece of paper, if necessary.)

 

-7-



--------------------------------------------------------------------------------

  (e) As of the date hereof, please set forth below the dollar amount of
securities in the aggregate in your portfolio or under management, including
investments held by wholly owned subsidiaries.

$        

(f) Please set forth in the space provided below the (i) states, if any, in the
U.S. in which you maintained your principal office during the past two years and
the dates during which you maintained your office in each state, (ii) state(s),
if any, in which you are incorporated or otherwise organized and (iii) state(s),
if any, in which you pay income taxes.

 

 

 

 

 

Dated:            , 200    

 

Print Name of Investor

 

Name: Title: (Signature and title of authorized officer, partner or trustee)

 

-8-



--------------------------------------------------------------------------------

Exhibit C

OPINION OF COMPANY CORPORATE COUNSEL



--------------------------------------------------------------------------------

Exhibit D

PLAN OF DISTRIBUTION

The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:

 

•   ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

•   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

•   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

•   an exchange distribution in accordance with the rules of the applicable
exchange;

 

•   privately negotiated transactions;

 

•   short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

•   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

•   a combination of any such methods of sale; and

 

•   any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that participates in transactions involving sales of the shares
if liabilities are imposed on that person under the Securities Act.

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this



--------------------------------------------------------------------------------

prospectus after we have filed a supplement to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933
supplementing or amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed a supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 supplementing or
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earliest of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement, (2) the date
on which all of the shares may be sold without restriction pursuant to Rule 144
of the Securities Act and (3) two years from the date of this prospectus.

 

-2-



--------------------------------------------------------------------------------

Exhibit E

COMPANY TRANSFER AGENT INSTRUCTIONS

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attention: Leicia Savinetti

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
January 31, 2014 (the “Agreement”), by and among Regado Biosciences, Inc., a
Delaware corporation (the “Company”), and the investors named on the Schedule of
Investors attached thereto (collectively, the “Holders”), pursuant to which the
Company is issuing to the Holders shares (the “Common Shares”) of Common Stock
of the Company, par value $0.001 per share (the “Common Stock”).

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any to remove the
legend from any Common Shares represented by a book-entry statement, to transfer
the Common Shares in book-entry form and to issue a new book-entry statement
representing shares of Common Stock upon transfer or resale of the Common
Shares.

You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Common Shares (the “Registration
Statement”) has been declared effective by the Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”), and that resales of the Common Shares may be made thereunder
in accordance with the Plan of Distribution set forth in the prospectus relating
thereto (the “Prospectus”), or (ii) sales of the Common Shares have been made in
conformity with Rule 144 under the Securities Act (“Rule 144”), (b) if
applicable, a copy of the Registration Statement, (c) if applicable, an
undertaking from the Holder (the “Undertaking”) that it (i) is the owner of
Common Shares, (ii) is named as a Selling Stockholder in the Prospectus,
(iii) will sell all such Common Shares pursuant to the Registration Statement
and in accordance with the Plan of Distribution set forth in the Prospectus
related thereto, and (iv) if the Company advises it that Rule 172 is not
applicable, will deliver a current Prospectus to the purchaser of such Common
Shares in connection with such sale and/or a copy of the Prospectus is on file
with the SEC, (d) if applicable, a notice from a Holder, that a transfer of
Common Shares owned by such Holder has been effected pursuant to Rule 144, then,
unless otherwise required by law, within three (3) business days of your receipt
of the undertaking referred to in (c) or the notice referred to in (d), you
shall issue a book-entry statement evidencing the Common Shares to the Holder or
to the transferees of the Holder, as applicable, registered in the name of such
Holder or such transferees, which shall not bear any legend restricting transfer
of such Common Shares and should not be subject to any stop-transfer
restriction.

A form of written confirmation (to be used in connection with any sale) from the
Company’s outside legal counsel that a registration statement covering resales
of the Common Shares has been declared effective by the SEC under the Securities
Act is attached hereto as Exhibit I. The form of Undertaking to be completed by
a Holder pursuant to clause (c) of the prior paragraph is attached as Annex A to
such counsel confirmation.



--------------------------------------------------------------------------------

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at (908) 580-2100.

 

-2-



--------------------------------------------------------------------------------

Very truly yours, REGADO BIOSCIENCES, INC. By:  

 

  Name:   Title:

 

THE FOREGOING INSTRUCTIONS ARE ACKNOWLEDGED AND AGREED TO

this      day of             , 20    

American Stock Transfer & Trust Company, LLC By:  

 

  Name:  

 

  Title:  

 

Enclosures

 

-3-



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attention:

 

Re:    Regado Biosciences, Inc.

Ladies and Gentlemen:

We are counsel to Regado Biosciences, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of January 31, 2014 (the “Securities
Purchase Agreement”), entered into by and among the Company and the buyers named
therein (collectively, the “Holders”) pursuant to which the Company issued to
the Holders shares (the “Common Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”). Pursuant to the Securities Purchase
Agreement, the Company agreed, among other things, to register the Common Shares
under the Securities Act of 1933, as amended (the “1933 Act”), for resale by the
Holders. In connection with the Company’s obligations under the Securities
Purchase Agreement, on                  , 2014, the Company filed a Registration
Statement on Form S-1 (File No. 333-            ) (the “Registration Statement”)
with the Securities and Exchange Commission (the “SEC”) relating to the
Registrable Securities which names each of the Holders as a selling stockholder
thereunder.

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act and we have no knowledge,
after telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Common Shares are
available for resale under the 1933 Act pursuant to the Registration Statement.

So long as neither we nor the Company have advised you that sales of the Common
Shares under the Registration Statement have been suspended, upon receipt by you
of (i) a written request from a Holder to register a transfer of its Common
Shares or a request to remove the restricted legend from the book-entry
statement representing its Common Shares, and (ii) a completed Undertaking in
the form attached hereto as Annex A relating to such Common Shares, you may
remove any stop order on your books relating to such Common Shares, remove the
restricted legend on your books, effect the transfer requested (if applicable)
and issue a new book-entry statement representing such Common Shares in
accordance with the transfer instructions or removal request, free of any
restrictive legend or any stop order on your books relating to such Common
Shares.

 

Very truly yours, LOWENSTEIN SANDLER, LLP

CC: [LIST NAMES OF HOLDERS]



--------------------------------------------------------------------------------

Annex A

UNDERTAKING

 

To:    American Stock Transfer & Trust Company, LLC    Regado Biosciences, Inc.
and    Lowenstein Sandler LLP

The undersigned [an officer of, or other person duly authorized by]
                                 [fill in official name of individual or
institution] hereby certifies that he/she [said institution] (i) is the owner of
                 shares (the “Common Shares”) of Common Stock, par value $0.001
per share (the “Common Stock”), of Regado Biosciences, Inc.(the “Company”)
evidenced by a book-entry statement on the books of the transfer agent for the
Common Stock, and as such, (ii) is named as a “selling stockholder” in the
prospectus (the “Prospectus”) of the Company included in the Company’s
registration Statement (File No. 333-—) (the “Registration Statement”),
(iii) will sell all of such Common Shares pursuant to the Company’s Registration
Statement and in accordance with the Plan of Distribution set forth in the
Prospectus related thereto and (iv) if the Company advises the undersigned that
Rule 172 is not applicable, will deliver a current Prospectus to the purchaser
of such shares in connection with such sale and/or a copy of the Prospectus is
on file with the Securities and Exchange Commission. The undersigned hereby
further certifies that he/she [said institution] will sell the Common Shares
ONLY (1) under the Registration Statement at such time as the Registration
Statement is effective and not during the pendency of a stop order or other
suspension of effectiveness of the Registration Statement, and in accordance
with the Plan of Distribution contained in the Registration Statement or
(2) pursuant to Rule 144 promulgated under the U.S. Securities Act of 1933, as
amended.

 

Print or type:     Name of Selling Stockholder (Individual or Institution):  

 

 

Name of Individual Representing

Selling Stockholder

(if an Institution):

 

 

 

Title of Individual Representing

Selling Stockholder

(if an Institution):

 

 

  Signature by:     Individual Selling Stockholder or Individual representing
Selling Stockholder:  

 

 

 

Dated:  

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OFFICER’S CERTIFICATE

February 5, 2014

The undersigned, the President and Chief Executive Officer of Regado
Biosciences, Inc., a Delaware corporation (the “Company”), pursuant to
Section 5.1(i) of the Securities Purchase Agreement, dated as of January 31,
2014 by and among the Company and the investors signatory thereto (the
“Securities Purchase Agreement”), hereby represents, warrants and certifies as
follows (capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Securities Purchase Agreement):

 

  1. The representations and warranties of the Company contained in the
Securities Purchase Agreement are true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case, such representations and warranties are true and
correct in all respects) as of the date when made and as of the date hereof, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date, which were true and correct in all
material respects as of such earlier date (except those (except for those
representations and warranties which are qualified as to materiality, in which
case, such representations and warranties were true and correct in all respects
as of such specified date).

 

  2. The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
date hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

Exhibit G

INSIDER CERTIFICATION

 

-2-